MEMORANDUM **
Leonora Ubalde, a native and citizen of the Philippines, petitions for review of a final decision of the Board of Immigration Appeals (“BIA”) finding her statutorily ineligible for suspension of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), this court has jurisdiction under 8 U.S.C. § 1105a(a). We deny the petition for review because Ubalde’s arguments challenging the application of the stop-time rule are foreclosed by our decision in Ram v. INS, 243 F.3d 510, 518-19 (9th Cir.2001).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.